Motion for rehearing.
Per Curiam.
A motion for a rehearing is made in this case for the reason principally that this court disposed of the case and affirmed the judgment on a question of pleading; and that being on the merits in the court below would be a bar to another suit brought against the other defendants. We do not see how this result would follow. A judgment in favor of defendants would be no bar to another action brought against some of them on the same cause of action. As the case was presented by the record in this court an affirmance was inevitable. The plaintiff upon the showing made could not recover against all the defendants, and as the case stood, the judgment could only be against all or none.